I think that under the facts of the case the injury was compensable. The facts bring the case within the rule that an injury sustained by an employee while going to or from his place of work upon premises owned or controlled byhis employer are compensable. 49 A.L.R. 426; *Page 126
82 A.L.R. 1043. Since these annotations there have been numerous decisions from all over the United States following or repeating the general rule. Some of these cases are in point and are referred to below. In Evans v. Workmen's Compensation Commissioner, 124 W. Va. 336 (20 S.E.2d 172), compensation was granted where the employee, on completing his work for the day, started home, traveling in his automobile on a private road of the employer used by employees in going to and from their work, and was struck by a train at a crossing. So also in Murphy v.
Wells-Lamont-Smith Corp. (Mo.App.) 155 S.W.2d 284, where the employee was injured on the employer's premises while going to work. Hofker v. Crocker-Wheeler Electric Mfg. Co., 18 N. J. Misc. 335 (13 A.2d, 489), where the employee was injured while leaving the employer's building. Jenkins v. Glen Alden Coal Co.126 Pa. Super. 326 (191 A. 227), where the employee was injured while leaving the premises. Wilson Garment Manufacturing Co. v.
Edmonds, 312 Ill. App. 317 (38 N.E.2d, 534), where the employee was leaving the place of work on an elevator provided by the employer. Skeen v. Sunshine Mining Co., 60 Idaho 741
(96 P.2d, 497), where the employee was injured going to work over one of optional passageways. In D. A. Y. Construction Co. v.
Smallwood, 104 Ind. App. 277 (10 N.E.2d, 750), the court stated that it was well settled "that the period of employment generally includes a reasonable time for ingress to and egress from the place of work, while on the employer's premises." For similar rulings see: Park Utah Consolidated Mines v. Industrial Commission, 103 Utah 64 (133 P.2d 314); E. I. du Pont de Nemours  Co. v. Redding (Okla.), 147 P.2d 166; Spellmanv. Industrial Commission, 73 Ohio App. 369 (51 N.E.2d, 414); Fireman's Fund c. Co. v. Industrial Accident Commission,61 Cal.App. (2d) 335 (143 P.2d 104); Rhinehart v. T. Smith 
Son (La.App.) 14 So.2d, 287; California Casualty c. Exch. v.
Industrial Accident Commission, 21 Cal. (2d) 751 (135 P.2d 158); Bountiful Brick Co. v. Giles, 276 U.S. 154
(48 Sup. Ct. 221, 72 L. ed. 507, 66 A.L.R. 1402); Cudahy Co. v. Parramore,263 U.S. 418 (supra). The facts of this case clearly bring it within the rule applying to an employee who is leaving work at the end of the day. I can see no distinction between the two situations so far as the relationship of the act *Page 127 
to work or the employee's subjection to a hazard on the premises not shared by the general public are concerned. We have not attempted to cite all cases in point nor have we cited any of the dozens of cases stating the general rule since the date of the A.L.R. annotations cited above. I think the cases cited by the majority are distinguishable. I must admit that the distinction between this case and the Farr case, 180 Ga. 266
(178 S.E. 728), is slight, but to extend the ruling in that case any further is, in my opinion, to alter further the spirit and intent of the compensation law.